Case: 10-40200 Document: 00511341938 Page: 1 Date Filed: 01/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 6, 2011
                                     No. 10-40200
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOEL CASTILLO-PERALES,

                                                   Petitioner-Appellant

v.

U.S. ATTORNEY GENERAL ERIC HOLDER;                                SECRETARY          JANET
NAPOLITANO; HILLARY RODHAM CLINTON,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 1:08-CV-486


Before JOLLY, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Joel Castillo-Perales (Castillo) appeals from the dismissal of his 28 U.S.C.
§ 2241 petition challenging his 1994 order of removal.                  The district court
dismissed the petition for lack of jurisdiction. Castillo contends that the district
court did have jurisdiction to consider his petition. He further contends that the
his 1994 removal order should be revoked since the underlying felony conviction,




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40200 Document: 00511341938 Page: 2 Date Filed: 01/06/2011

                                   No. 10-40200

which was the basis for the removal order, has been vacated and corrected to a
misdemeanor.
      This court reviews de novo the district court’s legal conclusions on
jurisdiction. Zolicoffer v. United States Department of Justice, 315 F.3d 538, 540
(5th Cir. 2003). As the party seeking to invoke federal jurisdiction, Castillo
bears the burden of demonstrating that jurisdiction is proper. Rivera-Sanchez
v. Reno, 198 F.3d 545, 546 (5th Cir. 1999).
      The Real ID Act, which became effective on May 11, 2005, altered the
judicial review of removal orders in habeas corpus proceedings. Rosales v.
Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 735 (5th Cir.
2005). Under the pertinent provision of the Act, “a petition for review filed with
an appropriate court of appeals in accordance with this section shall be the sole
and exclusive means for judicial review of an order of removal entered or issued
under any provision of this Act.” 8 U.S.C. § 1252(a)(5). The Real ID Act stripped
the district courts of jurisdiction over § 2241 petitions attacking removal orders.
Rosales, 426 F.3d at 735-36. Therefore, the district court lacked jurisdiction to
review Castillo’s § 2241 petition. See id. Further, the district court could not
have transferred Castillo’s § 2241 petition to this court as a petition for review
because the petition was not pending on May 11, 2005, the effective date of the
Real ID Act.    See Mansoor v. Gonzales, 188 F. App’x 273 (5th Cir. 2006).
Additionally, as the district court concluded, it also lacked jurisdiction to review
Castillo’s challenge to the denial of his visa application by the United States
consul.   See Centeno v. Shultz, 817 F.2d 1212, 1213-14 (5th Cir. 1987).
Accordingly, the judgment of the district court is AFFIRMED.




                                         2